Exhibit 4.17 THE LAW OFFICES OF DAVID J. STERN, P.A. 401(K) PLAN COST-SHARING AGREEMENT This Cost-Sharing Agreement (“Agreement”) is made and entered into as of [INSERT DATE], 2010 by and among, Law Offices of David J. Stern, P.A., a professional association licensed to practice law in the State of Florida (“Law Firm”), DJS Processing, LLC, a limited liability company organized under the laws of the State of Delaware (“DJSP”), Default Servicing, LLC, a limited liability company organized under the laws of the State of Delaware (“DSI”), Professional Title and Abstract Company of Florida, LLC, a limited liability company organized under the laws of the State of Delaware (“PTA”) (DJSP, PTA and DSI are each referred to herein as the “Newly-Formed LLC”). WHEREAS, the Newly-Formed LLC became participating employers in The Law Offices of David J. Stern, P.A. 401(k) Plan (the “Plan”) on January 15, 2010; WHEREAS, Matthews Benefits, Inc. (“Matthews”) provides plan compliance, reporting and administrative services for the Plan; WHEREAS, notwithstanding any agreement or understanding (written or oral) to the contrary, Newly-Formed LLC and the Law Firm desire to share the administrative costs incident to the maintenance and operation of the Plan that are not otherwise paid by the Plan (“Plan Cost”). NOW THEREFORE, in consideration of the mutual promises and covenants set forth herein, and for such other good and valuable consideration, the adequacy and receipt of which are hereby acknowledged, the parties hereto agree as follows: 1. Law Firm shall invoice Newly-Formed LLC for its portion of the Plan Cost on a quarterly basis; 2. Plan Cost shall be allocated based on the number of employees at Newly-Formed LLC and Law Firm on the date of the invoice; 3. To the extent Matthews indicates on its invoice to Law Firm that a Plan Cost is related solely to the Law Firm or Newly-Formed, LLC, such cost shall be borne solely by the entity that incurred such Plan Cost; 4.
